Citation Nr: 0635673	
Decision Date: 11/16/06    Archive Date: 11/28/06

DOCKET NO.  00-01 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 
 
2.  Entitlement to an increased initial rating for chronic 
lumbar strain, currently rated as 20 percent disabling. 
 
3.  Entitlement to an increased initial rating for 
hypopigmented scarring due to undiagnosed rash, currently 
rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from April 1980 through June 
1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The case is now before the Board 
for appellate review.

In June 1999, the veteran filed an informal claim for several 
disabilities, including bilateral conjunctivitis.  In the 
November 1999 rating decision, the RO addressed all issues 
except for bilateral conjunctivitis.  The veteran's 
representative recently argued that service connection should 
be granted for tinnitus based upon a positive diagnosis and 
nexus opinion given on VA examination in July 2005.  These 
matters are REFERRED to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran does not have, nor has ever had, auditory 
thresholds of 40 decibels or greater for either ear in any of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz, or 
auditory thresholds of 26 decibels or greater for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz, or speech recognition scores of less than 94 percent. 
 
2.  There is no competent medical evidence showing either 
severe lumbosacral strain with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility; or forward flexion of the thoracolumbar 
spine 30 degrees or less, or favorable ankylosis of the 
entire thoracolumbar spine, at any time during the course of 
this appeal. 
 
3.  There is no competent medical evidence showing either 
eczema with exudation or itching constant, extensive lesions, 
or marked disfigurement, or the rash over 20 to 40 percent of 
the entire body or 20 to 40 percent of the exposed areas 
affected, or systemic therapy such as corticosteroids or 
other immunosuppressive drugs, at any time during the course 
of this appeal. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss have not been met.   
38 U.S.C.A. §§ 1110, 1131 (West 2005); 38 C.F.R. §§ 3.303(a), 
3.385 (2006). 
 
2.  The criteria for a rating in excess of 20 percent for 
chronic lumbar strain are not met at any time during this 
appeal.  38 U.S.C.A. § 1155 (West 2005); 38 C.F.R. § 4.71a, 
DC 5292, 5295 (2002); 38 C.F.R. § 4.71a, DC 5237 (2006).   
 
3.  The criteria for a rating in excess of 10 percent for 
hypopigmented scarring due to undiagnosed rash are not met at 
any time during this appeal.  38 U.S.C.A. § 1155 (West 2005); 
38 C.F.R. § 4.118, DC 7806 (2002, 2003 & 2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for bilateral 
hearing loss, as well as an increased rating for both chronic 
lumbar strain and hypopigmented scarring due to an 
undiagnosed rash.

Service Connection
To establish service connection, the claims folder must 
contain (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999); 38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303(a).
Under 38 C.F.R. § 3.385, medical evidence of hearing loss 
requires a showing that the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or that the auditory thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  The veteran's current medical records 
show no evidence of hearing loss as it is defined under § 
3.385.  

In June 2005, a VA examiner reported on the veteran's 
bilateral normal to mild sensorineural hearing loss, but 
reported that the veteran's hearing loss does not meet the 
criteria for disability under VA regulations.  In particular, 
the audiogram readings showed the following:


1000 
Hz.
2000 
Hz.
3000 
Hz.
4000 
Hz.
RIGHT
20
20
25
35
LEFT
25
25
30
35

The veteran's speech recognition scores at that time were 96 
percent in each ear.  These readings do not establish a 
current hearing disability under 38 C.F.R. § 3.385.

This examination followed a July 2004 VA examination that 
found the following:


1000 
Hz.
2000 
Hz.
3000 
Hz.
4000 
Hz.
RIGHT
15
20
25
30
LEFT
15
20
20
35

The veteran's speech recognition scores at that time were 96 
percent in each ear.  Again, these readings do not establish 
a current disability under 38 C.F.R. § 3.385.

Prior to that, and within one year of the veteran's 
discharge, a VA examination diagnosed hearing within normal 
limits bilaterally.  The audiogram showed:


1000 
Hz.
2000 
Hz.
3000 
Hz.
4000 
Hz.
RIGHT
15
15
20
25
LEFT
15
20
25
30

The veteran's speech recognition scores at that time were 96 
percent in each ear.  

At no time since service has the medical evidence of record 
shown a current hearing loss as defined by VA regulation.  As 
such, the veteran does not have a current disability, and 
service connection for bilateral hearing loss is not 
warranted.

Increased Rating
The veteran is seeking an increased rating for both chronic 
lumbar strain and hypopigmented scarring due to an 
undiagnosed rash.  Because these appeals are from the initial 
ratings assigned, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the ratings 
may be higher or lower for different segments of the time, 
i.e., the ratings may be "staged."  Fenderson v. West, 12 
Vet. App. 119 (1999). 

Chronic Lumbar Strain
During the pendency of this appeal, regulatory changes have 
twice amended the rating criteria for evaluating spine 
disabilities.  The first change affected only the rating 
criteria for intervertebral disc syndrome. See 67 Fed. Reg. 
54345-54349 (Aug. 22, 2002).  This amendment was effective 
September 23, 2002.  Id. The regulations regarding diseases 
and injuries to the spine, to include intervertebral disc 
syndrome, were again revised effective September 26, 2003.   
See 68 Fed. Reg. 51454-51458 (Aug. 27, 2003); 69 Fed. Reg. 
32449-32450  
(June 10, 2004). The law requires that for any date prior to 
September 23, 2002, the Board cannot apply the first set of 
revised regulations and that for any date prior to September 
26, 2003, the Board cannot apply the second set of revised 
regulations.

With the initial rating decision, the veteran received a non-
compensable rating for her back disability, effective July 1, 
1998, under 38 C.F.R. § 4.71a, DC 5295.  She is presently 
rated for the period beginning July 24, 2005, as 20 percent 
disabled under DC 5237.  Since the initial rating, she has 
felt entitled to an increase due to the severity of her back 
disability.

Through September 22, 2002, a compensable rating under DC 
5295 required characteristic pain on motion for a 10 percent 
evaluation, and muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in the standing 
position, for a 20 percent evaluation.  The evidence must 
show severe lumbosacral strain with listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion to 
warrant a 40 percent evaluation.  38 C.F.R. § 4.71a, DC 5295 
(2002).  Compensable ratings for limitation of motion of the 
lumbar spine require showing of slight limitation of motion 
for a 10 percent evaluation, moderate for a 20 percent 
evaluation, and severe for a 40 percent evaluation.  38 
C.F.R. § 4.71a, DC 5292 (2002).  The words "slight," 
"moderate," and "severe" are not defined in the rating 
schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  See 38 C.F.R. § 4.6 
(2006).

The first set of amended criteria, effective September 23, 
2002, addresses intervertebral disc syndrome (IDS), which the 
veteran does not claim and the evidence does not show.  38 
C.F.R. § 4.71a, DC 5293 (2003).  Effective September 26, 
2003, revisions were made to the rating schedule and DC 5237 
now governs the rating assignment for the veteran's 
lumbosacral strain. To establish a compensable, 10 percent 
rating for the veteran's lumbar spine, the evidence must show 
forward flexion of the thoracolumbar spine greater than 60 
degrees, but not greater than 85 degrees; or a combined range 
of motion f the thoracolumbar spine greater than 120 degrees, 
but not greater than 235 degrees; or muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour.  For 20 percent, the evidence must 
show forward flexion of the thoracolumbar spine between 30 
and 60 degrees, a combined range or motion of the 
thoracolumbar spine less than 120 degrees, or muscle spasms 
or guarding severe enough to result in an abnormal gait, 
abnormal spinal contour, reversed lordosis, or abnormal 
kyphosis.  For 40 percent, the evidence must show forward 
flexion of the thoracolumbar spine 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  
Unfavorable ankylosis of the thorocolumbar spine warrants a 
50 percent rating, and unfavorable ankylosis of the entire 
spine warrants a 100 percent rating.  38 C.F.R. § 4.71a, DC 
5237 (2006).  

Note 5 to DC 5237 provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

The most recent VA examination, dated July 2005, reveals 
range of motion of the lumbosacral spine anterior flexion to 
100 degrees with pain at approximately 90 degrees. 
Dorsiflexion is reported to 38 degrees.  The veteran had pain 
at 20 degrees of dorsiflexion with a loss of approximately 10 
degrees due to repetitive dorsiflexion.  Right lateral 
flexion was to 38 degrees and left to 40 degrees, without 
limitation with resistance and repetition.  The examiner 
reported bilateral paraspinal muscle tightness and spasm in 
the low back with some minimal tenderness over the transverse 
processes of the lumbar vertebra and into the sacroiliac 
region with no radiation down the buttocks or the legs.  This 
examination followed the July 2004 VA examination that 
reported a "normal range of the lumbar spine" with 90 
degrees of lumbar flexion, 30 degrees of lumbar extension, 30 
degrees of lateral bending, and 50 degrees of rotation on 
either side.  Prior to that, in September 2001, the veteran 
described her back pain to a VA examiner and was diagnosed 
with the lumbar strain.  She had flexion of 90 degrees, 
extension of 30 degrees, and lateral rotation and bending of 
40 degrees.  In August 1998, immediately following service, 
the veteran's lumbar strain was diagnosed, but her spine 
showed no sign of deformities and she had full forward 
flexion, extension, bending and rotation.

While a review of these examination reports on a whole 
reveals that the veteran's disability increased over time, it 
does not show that she is entitled to an increase beyond the 
current rating.  It was with the July 2005 VA examination 
that her disability was shown to warrant a compensable 
rating.  The veteran's outpatient treatment reports show her 
complaints of back pain, and show her diagnosis, but do 
reveal a complaint of muscle spasms or a measurement of range 
of motion to warrant the increase.  The prior VA examinations 
did not show the muscle spasm or limitation of motion 
required for an increase under the old or new regulations.  
Neither set of regulations are more favorable to the 
veteran's claim at any point in time.

The medical evidence, including VA examination and outpatient 
treatment reports, does memorialize the veteran's complaints 
of back pain.  There was, however, no finding of an increase 
in disability or decrease in function of the low back during 
painful episodes.  The July 2005 examiner specifically stated 
that the veteran is able to continue with her daily and sleep 
activities, despite her complaints of pain.  There is no 
other evidence of pain, weakness, and fatigability upon 
repetitive use.  Thus, application of the regulations that 
provide for consideration generally of pain, fatigability, 
and related phenomena, 38 C.F.R. §§ 4.40, 4.45, 4.59, do not 
warrant an increase in disability rating, nor is there shown 
to be such flare-ups that an increased rating is warranted 
because of additional disability during them.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995). Consequently, the veteran does 
not, under any of the available rating criteria, present a 
disability picture matching or more nearly approximating an 
increased rating for her back disability at any time.

Hypopigmented Scarring
During the pendency of this appeal, the criteria for 
evaluating skin disabilities was changed effective August 30, 
2002.  Prior to that date, DC 7806 provided a 10 percent 
rating for eczema with exfoliation, exudation or itching, if 
involving an exposed surface or extensive area.  A 30 percent 
rating was warranted for eczema with exudation or itching 
constant, extensive lesions, or marked disfigurement.  38 
C.F.R. § 4.118, DC 7806 (2002).

Since August 30, 2002, DC 7806 has provided that a 10 percent 
rating is warranted for dermatitis or eczema with at least 5 
percent, but less than 20 percent, of the entire body or at 
least 5 percent, but less than 20 percent of exposed areas 
affected, or if intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs were 
required for a total duration of six weeks during the last 
12-month period.  A 30 percent rating is warranted with 20 to 
40 percent of the entire body or 20 to 40 percent of the 
exposed areas affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period. 38 C.F.R. § 4.118, DC 7806 
(2006).

The veteran's most recent VA examination shows a stable skin 
condition "with a small amount of hypopigmented small 
regions in the anterior aspects of both legs which are not 
limiting her either physically, cosmetically or employment-
wise."  The examiner noted that there was no itching or 
exfoliation of the skin at the time of examination, although 
the veteran does use Claritin and emollient skin lubrication 
daily.  The area involves less than 5 percent of both total 
surface area and exposed area.  The photographs accompanying 
this examination report support these findings.

The rash was present on the veteran's legs and chest at the 
time of her August 2004 examination.  She again stated that 
the rash was not itchy.  The veteran then reported that she 
was concerned regarding her appearance due to the rash.  The 
description was similar during the September 2001 
examination.  The rash was on her lower extremities at that 
time and not red or tender, nor did it cause discomfort.  The 
earliest examination was in August 1998, immediately 
following service.  The veteran's rash was scattered along 
her lower legs.  It was not reported as itchy or exfoliating 
at that time either.  

The description of the scarring did evidence an increase in 
severity over the course of time.  At no time, however, was 
it reported to approximate either eczema with exudation or 
itching constant, extensive lesions, or marked disfigurement, 
or over 20 to 40 percent of the entire body or 20 to 40 
percent of the exposed areas affected.  Nor did the veteran 
utilize systemic therapy such as corticosteroids or other 
immunosuppressive drugs at any time.  As such, neither the 
old or new regulation provides a more favorable rating for 
the veteran's skin disability.  An increase in rating is not 
warranted under either.  The 20 percent rating now in effect 
most closely approximates the veteran's symptoms and is most 
appropriate at this time.  As such, an increase is not 
warranted. 

Duties to Notify and Assist
VA fulfilled its duties to notify and assist the veteran in 
the development of her claims.  Sufficient evidence is 
available to reach a decision and the veteran is not 
prejudiced by appellate review at this time.

VA sent the veteran a letter in June 2005 that informed her 
of the evidence necessary to establish her service connection 
and increased rating claims.  She was notified of what was 
necessary to establish the claims, what evidence she was 
expected to provide, and what VA would obtain on her behalf.  
The letter also asked the veteran to provide VA with any 
evidence she had in her possession.  This letter satisfied 
the requirements of 38 C.F.R. § 3.159(b)(1) (2006).  While 
this letter did not provide notice as to the type of evidence 
necessary to establish an effective date or a disability 
rating, the issue is moot in light of the current denial of 
both claims and there is no error to the veteran under 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Any defect with respect to the timing of the notice 
requirement was harmless error.  The veteran was furnished 
content-complying notice and proper subsequent VA process, 
thus curing any error in the timing.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

VA also has a duty to assist the veteran in substantiating 
her claims under  
38 C.F.R. § 3.159(c), (d) (2006).  Here, the veteran's 
statements, her service medical records, VA treatment 
records, and several VA examination reports have been 
associated with the claims folder.  The veteran has not 
notified VA of any additional available relevant records with 
regard to her claims.  VA has done everything reasonably 
possible to assist the veteran and a remand for further 
development of these claims would serve no useful purpose.  
VA has satisfied its duties to notify and assist and further 
development is not warranted.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied. 
 
Entitlement to an increased initial rating for chronic lumbar 
strain, currently rated as 20 percent disabling, is denied. 
 
Entitlement to an increased initial rating for hypopigmented 
scarring due to undiagnosed rash, currently rated as 10 
percent disabling, is denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


